Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                             CASE NO.:

 CLARA SANTANA

         Plaintiff,

 v.

 JERRY MILO, and
 his wife RHONDA MILO

       Defendants,
 ________________________/

                                           COMPLAINT

         COMES NOW the Plaintiff CLARA SANTANA, by and through the undersigned counsel,

 and hereby sues Defendants JERRY MILO and his wife RHONDA MILO, and alleges:

      1. This is an action to recover money damages for unpaid minimum wages under the laws of

         the United States. Jurisdiction is conferred on the Court by Title 28 U.S.C. § 1337 and by

         Title 29 U.S.C. §201-219 (Section 216 (b) for jurisdictional placement).

      2. Plaintiff CLARA SANTANA is a resident of Dade County, Florida, within the Honorable

         Court jurisdiction. Plaintiff is a covered employee for purposes of the Act.

      3. Defendants JERRY MILO and his wife RHONDA MILO (hereinafter JERRY MILO and

         RHONDA MILO, or Defendants) are Broward County residents who employed Plaintiff

         CLARA SANTANA. Defendants are the employers of Plaintiff within the meaning of

         FLSA 29 U.S.C. §203 (d).




                                             Page 1 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 9




                                  GENERAL ALLEGATIONS

    4. Defendant JERRY MILO and his wife RHONDA MILO employed Plaintiff CLARA

       SANTANA as a live-in nanny and domestic employee to work in their private residence

       located at 406 Sunset Drive, Hallandale, FL 33009.

    5. Plaintiff worked for Defendants from approximately February 06, 2018, to September 16,

       2019, or 84 weeks.

    6. Plaintiff was required to reside at Defendants' private residence as a condition for

       employment and as per the convenience of the employers.

    7. At the time of Plaintiff's hiring, Defendants JERRY MILO, and RHONDA MILO, entered

       into an employment agreement with Plaintiff. Defendants verbally explained to Plaintiff

       her working conditions, detailing her wages, working hours, and duties.

    8. According to the terms of the verbal agreement, Defendants would be providing Plaintiff

       room and meals and a weekly salary of $400.00, covering 5 days with 40 hours of work,

       resulting in a regular rate of $10.00 an hour. Defendants promised Plaintiff to pay her fairly

       for all her hours worked. Plaintiff's duties would be taking care of one minor and light maid

       work.

    9. However, Defendants misguided Plaintiff, and as a condition for employment, they made

       her sign an unconscionable slavery contract. The unreasonable employment written

       contract required Plaintiff to work an undetermined number of hours and be permanently

       On-call. The contract specified a payment of $400.00 every 5 days. The contract also

       required Plaintiff to pay monthly $400.00 for meals and $1,000.00 per room.

    10. As a matter of fact, Plaintiff was not provided meals, she had to buy and cook her own

       food, and for more than one year, she was not assigned adequate living quarters.



                                            Page 2 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 9




    11. During her time of employment with Defendants, Plaintiff regularly worked 7 days every

       week. Plaintiff worked from Mondays to Fridays, from 6:00 AM to 11:00 PM (17 hours

       each day). On Saturdays, Plaintiff worked from 6:00 AM to 2:00 PM (8 hours), then she

       left, she was off. Plaintiff returned to the residence, and she worked from 6:00 PM to 11:00

       PM (5 hours). Plaintiff worked a total minimum of 98 hours every week. Plaintiff was not

       allowed to take any bona fide lunch-time period.

    12. Plaintiff's duties included taking care of a minor, chauffeuring, housekeeping, doing the

       laundry, ironing, gardening, taking care of two dogs, and many other domestic household

       tasks necessary to maintain a household of at least five persons.

    13. The family used to entertain many guests, and Plaintiff was required to work long hours

       that never were compensated correctly.

    14. During the relevant period of employment, Plaintiff was paid a salary of $400.00 weekly,

       which intended to cover 5 days with 40 hours weekly. However, Plaintiff worked 7 days/98

       hours, but she was paid the same amount regardless of the number of days and hours

       worked.

    15. Plaintiff worked many hours that were not properly compensated at any rate, not even at

       the minimum wage rate, as established by the FLSA.

    16. Defendants did not keep any time-keeping method to track Plaintiff's hours, but they were

       in complete control of Plaintiff's schedule and knew the number of hours that she was

       working.

    17. Therefore, Defendants JERRY MILO and RHONDA MILO willfully failed to pay Plaintiff

       minimum wages for the time and periods specified above, in violation of the Fair Labor

       Standards Act.



                                           Page 3 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 9




    18. Plaintiff was paid in cash, and she was not provided with any record or paystub detailing

       her number of days and hours worked, wage-rate, employment taxes deducted, etc.

    19. On or about September 16, 2019, Defendant RHONDA MILO fired Plaintiff without

       further explanations.

    20. At the time of her firing, Plaintiff was not paid for her last week of work.

    21. Plaintiff CLARA SANTANA seeks to recover any regular unpaid wages accumulated

       during her relevant time of employment, liquidated damages, as well as any other relief as

       applicable by law.

                             COUNT I:
      FEDERAL STATUTORY VIOLATIONS OF THE FLSA'S MINIMUM WAGE
                      PROVISIONS, 29 U.S.C. §206

    22. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-21 of this complaint

       set out in full herein.

    23. Plaintiff CLARA SANTANA brings this action to recover from the Employers JERRY

       MILO and RHONDA MILO unpaid minimum wages, as well as an additional amount as

       liquidated damages, costs, and reasonable attorney's fees under the provisions of 29 U.S.C.

       § 201 et seq., and specifically under the provisions of 29 U.S.C. §206.

    24. At all times relevant to this action, Plaintiff CLARA SANTANA was an employee of

       Defendants within the meaning of the FLSA 29 U.S.C. §203 (e).

    25. At all times relevant to this action, Defendants were Plaintiff's Employers within the

       meaning of the FLSA 29 U.S.C. §203 (d).

    26. At all times relevant to this action, Plaintiff was employed by Defendants within the

       meaning of the FLSA 29 U.S.C. §203 (g).




                                            Page 4 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 9




    27. At all times relevant to this action, Plaintiff was employed as a domestic employee within

       the meaning of the FLSA 29 U.S.C. §206 (f).

    28. Pursuant to 29 USC § 206, (f), 206 § (b), and 206 § (a)(1), the Employers/Defendants were

       subjected to the provisions of the FLSA, and the Plaintiff was a covered employee for the

       purposes of the Act.

    29. Specifically, Title 29 U.S.C. §206 (f) states:

       Employees in domestic service
       Any employee—
       (1)who in any workweek is employed in domestic service in a household shall be paid
       wages at a rate not less than the wage rate in effect under subsection (b) of this section
       unless such employee's compensation for such service would not because of section
       209(a)(6) of the Social Security Act [42 U.S.C. 409(a)(6)] constitute wages for the
       purposes of title II of such Act [42 U.S.C. 401 et seq.], or
       (2)who in any workweek—
       (A)is employed in domestic service in one or more households, and
       (B)is so employed for more than 8 hours in the aggregate,
       shall be paid wages for such employment in such workweek at a rate not less than the
       wage rate in effect under subsection (b) of this section.

    30. Defendant JERRY MILO and his wife RHONDA MILO employed Plaintiff CLARA

       SANTANA as a live-in nanny and domestic employee to work in their private residence

       located at 406 Sunset Drive, Hallandale, FL 33009.

    31. Plaintiff worked for Defendants from approximately February 06, 2018, to September 16,

       2019, or 84 weeks.

    32. Plaintiff was required to reside at Defendants' private residence as a condition for

       employment and as per the convenience of the employers.

    33. Plaintiff's duties included taking care of a minor, chauffeuring, housekeeping, laundry,

       ironing, gardening, taking care of two dogs, and many other domestic household tasks

       necessary to maintain a household with at least five persons.




                                             Page 5 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 9




    34. During her time of employment with Defendants, Plaintiff regularly worked 7 days every

       week. Plaintiff worked from Mondays to Fridays, from 6:00 AM to 11:00 PM (17 hours

       each day). On Saturdays, Plaintiff worked from 6:00 AM to 2:00 PM (8 hours), then she

       left, she was off. Plaintiff returned to the residence, and she worked from 6:00 PM to 11:00

       PM (5 hours). Plaintiff worked a total minimum of 98 hours every week. Plaintiff was not

       allowed to take any bona fide lunch-time period.

    35. During the relevant period of employment, Plaintiff was paid a salary of $400.00 weekly,

       which intended to cover 5 days with 40 hours weekly. However, Plaintiff worked 7 days/98

       hours, but she was paid the same amount regardless of the number of days and hours

       worked.

    36. Plaintiff worked 58 hours weekly that were not compensated at any rate, not even at the

       minimum wage rate, as established by the FLSA.

    37. Defendants did not keep any time-keeping method to track the hours worked by Plaintiff,

       but they were in complete control of Plaintiff's schedule, and they knew the number of

       hours that she was working.

    38. Therefore, Defendants JERRY MILO and RHONDA MILO willfully failed to pay Plaintiff

       minimum wages for the time and periods specified above, in violation of the Fair Labor

       Standards Act.

    39. Plaintiff was paid in cash, and she was not provided with any record or paystub detailing

       her number of days and hours worked, wage-rate, employment taxes deducted, etc.

    40. The records, if any, concerning the number of hours worked by Plaintiff and the

       compensation     paid   to   her   should   be    in   the   possession   and   custody   of

       Defendants. However, upon information and belief, Defendants did not maintain accurate



                                           Page 6 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 9




       and complete time records of hours worked by Plaintiff. Defendants violated the record-

       keeping requirements of FLSA, 29 CFR Part 516.

    41. Defendants never posted any notice, as required by the Fair Labor Standards Act, to inform

       employees of their Federal rights to overtime and minimum wage payments. Defendants

       violated the Posting requirements of 29 U.S.C. § 516.4.

    42. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

       the filing of this complaint, Plaintiff's good faith estimate of unpaid wages are as follows:

       *Please note that these amounts are based on a preliminary calculation and that these figures
       could be subject to modification as discovery could dictate.
       *Florida minimum wage is higher than Federal minimum wage. As per FLSA
        Regulations the higher minimum wage applies.

           a. Total amount of alleged unpaid wages:

               Forty Thousand Four Hundred Ninety-Three Dollars and 06/100
               ($40,983.06)

           b. Calculation of such wages:

               Total relevant weeks of employment: 84 weeks
               Total hours worked: 98 hours weekly
               Total number of hours paid: 40 hours
               Total number of unpaid hours: 58 hours weekly
               Regular rate: $10.00 an hour ($400.00:40= $10.00 an hour)

               1.- Unpaid minimum wages x 47 weeks 2018 @ $8.25 an hour

                Relevant weeks: 47 weeks
                Total number of unpaid hours: 58 hours weekly
                Florida minimum wage 2018: $8.25 an hour

               $8.25 FL Min. wage x 58 unpaid hours=$478.50 x 47 weeks=$22,489.50


                2.- Unpaid minimum wages x 36 weeks 2019 @ $8.46 an hour

                Relevant weeks: 36 weeks
                Total number of unpaid hours: 58 hours weekly
                Florida minimum wage 2019: $8.46 an hour

                                           Page 7 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 9




               $8.46 FL Min. wage x 58 unpaid hours=$490.68 x 36 weeks=$17,664.48

               3.- Unpaid minimum wages x 1 weeks 2019 @ $8.46 an hour

               Relevant weeks: 1 week
               Total number of unpaid hours: 98 hours weekly
               Florida minimum wage 2019: $8.46 an hour

               $8.46 FL Min. wage x 98 unpaid hours=$829.08

               Total minimum wages #1, #2 and #3= $40,983.06

           c. Nature of wages:

              This amount represents unpaid Minimum Wages at the Florida rate

    43. Plaintiff CLARA SANTANA was not paid minimum wages for the hours and relevant

       periods specified above. Therefore, the Defendants unlawfully failed to pay minimum

       wages to Plaintiff.

    44. Defendants JERRY MILO and RHONDA MILO knew and showed reckless disregard of

       the provisions of the Act concerning the payment of minimum wages as required by the

       Fair Labor Standards Act and remain owing Plaintiff CLARA SANTANA these minimum

       wages since the commencement of Plaintiff's employment with Defendants as set forth

       above, and Plaintiff is entitled to recover double damages.

    45. Defendants JERRY MILO and RHONDA MILO willfully and intentionally refused to pay

       Plaintiff CLARA SANTANA minimum wages as required by the law of the United States

       and remain owing Plaintiff these minimum wages since the commencement of Plaintiff's

       employment with Defendants as set forth above.

    46. Plaintiff seeks to recover for minimum wage violations accumulated within her relevant

       employment and/or from 3 (three) years from the date of the filing of this complaint.




                                           Page 8 of 9
Case 0:21-cv-60672-WPD Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 9




     47. Plaintiff CLARA SANTANA has retained the law offices of the undersigned attorney to

         represent her in this action and is obligated to pay a reasonable attorneys' fee.

                                         PRAYER FOR RELIEF

 WHEREFORE, Plaintiff CLARA SANTANA respectfully requests that this Honorable Court:

         A. Enter judgment for Plaintiff CLARA SANTANA and against the Defendants JERRY

            MILO and RHONDA MILO based on Defendants' willful violations of the Fair Labor

            Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff CLARA SANTANA actual damages in the amount shown to be due

            for unpaid minimum wages, with interest; and

         C. Award Plaintiff an equal amount in double damages /liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND

         Plaintiff CLARA SANTANA demands trial by jury of all issues triable as of right by

 jury.

 Dated: March 26, 2021

                                                   Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com
                                                      Attorney for Plaintiff

                                              Page 9 of 9
